Citation Nr: 1113121	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-37 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION


The Veteran, who is the appellant, served on active duty from August 1960 to July 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal.

In September 2010, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  At hearing, the Veteran submitted additional evidence for consideration and waived initial review by the RO of that evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for right ear hearing loss and tinnitus which he attributes to noise exposure in service, specifically to high-speed dental drills.  He has submitted copies of articles regarding the amount of noise exposure involved in the use of these tools.  In addition, the Board notes that the Veteran experienced sudden onset of hearing loss in the right ear and tinnitus after service, and that in service he experienced a traumatic blow to the right ear that resulted in inflammation with possible otitis media and otitis externa lasting at least five days.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event,  injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this instance, both the evidence of an in-service blow to the right ear with resulting traumatic inflammation and the evidence regarding the noise exposure to high-speed dental drills are sufficient to satisfy the low threshold standard of McLendon.  As such, a VA examination with opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination in order for the examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's current right ear hearing loss and tinnitus is the result of his military service, to include the blow to the right ear in service and the exposure to acoustic trauma such as high-speed dental drills.  

A copy of the claims file should be provided to the examiner for review.  The examiner is asked to review and comment on the articles provided by the Veteran.  The examiner should provide the rationale for any opinion(s) rendered.  

2. On completion of the foregoing, the claims should be re-adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



